Title: To Benjamin Franklin from Lucrezia Agujari, 12 December 1774
From: Agujari, Lucrezia
To: Franklin, Benjamin


Lunedi 12: Xbre 1774.
L’Agujari umilia i suoi ossequj al Signor Dottore Benjamin Franklin, e lo supplica di gradire L’omaggio, che Essa hà L’onore di presentarle con la Stampa della Cantata, che eseguirà questa sera al Pantheon. [The Agujari presents her humble respects to Dr. Franklin, and begs him to accept the tribute that she has the honor of offering him, along with the score of the cantata which she will perform this evening at the Pantheon.]
